Title: To John Adams from Hendrik Bicker, 11 November 1780
From: Bicker, Hendrik
To: Adams, John


      
       Amsterd 17 11/11 80
      
      Monsieur, Les Courtiers ten Kate du temps que j’etais dans les Affaires ont eu l’entree Libre chez moi, je les crois capables, Mais je les ai trouves si interressables pour Eúx memes que je ne pouvais jamais terminer avec Eux, quand au Sieur van Vloten je crois que sa Residance est a Utrecht et qu’il a des bonnes occasions pour placer de L’argent des Habitants de cette Province qui pourtant ne sont pas des Capitalistes pour donner dú branle a la Negotiation en question.
      J’ai l’honneur d’etre avec beaucoup d’estime Monsieur Votre tres humb & Ob. Serviteur,
      
       H: Bicker
      
     